DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
2.	This communication is a Final Office Action, in response to the communication received on 05/11/2022. Therefore, Claims 1-20 are pending and have been considered below.
Response to Arguments

3.	Applicant's arguments filed on 05/11/2022 have been fully considered but they are not persuasive.
3A.	Regarding the arguments on page 6, third  paragraph, the Examiner respectfully disagrees with Applicant’s position in that “The claim clearly recites a frequency response of the powerplant due to the perturbing of the electric motor to determine a health of the powerplant and/or one or more components thereof. One skilled in the art would certainly understand that the frequency response is of the powerplant as a whole, and from that, a health of the powerplant as a whole and/or any component thereof can be determined. Withdrawal of this rejection is respectfully requested.”
It is still the Examiner’s position that the powerplant comprised of electric motor, engine and other component. By perturbing the electric motor, we can  obtain/measure the frequency response of the electric motor only, not the whole powerplant. In order to obtain the frequency response of the whole powerplant, each component of the Powerplant has to be perturbed and frequency response of each component has to be measured/obtained. Therefore, mere a frequency response of the electric motor will not give the frequency response of whole powerplant. Therefore, 112 (b) rejection of claims 1-20  is maintained.

3B.	Regarding the arguments  bridging between on page 7, first  paragraph,  to page 8 second paragraph, the Examiner respectfully disagrees with Applicant’s position in that , Miller teaches, determining health estimate of the powerplant, especially prime movers and electrical machines, ([0003], [0010-0014]). “In some exemplary aspects, after determining the health estimate, the method further includes scheduling a maintenance operation for at least one of the prime mover and the electrical machine in response to the determined health estimate.[0010])”. “The gas turbine engine further includes a rotary component rotatable with at least one of a portion of the compressor section and a portion of the turbine section. The gas turbine engine additionally includes a static frame member. The gas turbine engine also includes an electric machine rotatable with the rotary component, the electric machine mounted to the static frame member or coupled to the rotary component, or both”, [0015]).
There is torsional motion and torsional frequency generated during operation of the gas turbine. And frequency analysis is required for component breakage  determination for determination of health estimate.
 However, Miller does not teach,  performing any frequency  response analysis of component. However, Tsuruta teaches, performing frequency analysis. It would have been obvious to one of ordinary skill in the art, having the teachings of Miller and Tsuruta    before him   to modify the systems of Miller, with the teachings of Tsuruta  in order  to measure frequency response of powerplant component to determine powerplant health.   
For at least the above reasons, the rejection of claims is believed to be proper and is hereby maintained and repeated as follows:

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 1-20 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
In claims 1, 13 and 17, recites, “measuring frequency response  of powerplant” and /or one or more components” renders it indefinite, since it is not clear, because powerplant comprises  , electric motor, engine and other components, so when frequency response is being measured,  frequency response of which component is being measured?  Electric motor or engine other components? 
Also “measuring frequency response of and/or one or more component” renders it indefinite, since it is unclear, which component it is referring to? Is  it referring to engine, or other components of powerplant? 
Appropriate Clarification is required.
Claims 2-12, 20 14-16, 18-19 claims are rejected due to their dependency on  claims 1, 13 and 17.
In Claim 11, the recitation, “determining an inertial change in powerplant” renders it indefinite, since it is not clear, inertial change of what component of powerplant? Electric motor, or engine or other components? 
Appropriate clarification is required.

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 
7.	Claims 1-3, 12-15, 17-19 and 20 are  rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. ( EP 3418504 A1) in view of Tsuruta et al. ( EP 1376287 A1).  
As Per Claim 1, Miller et al. ( Miller ) teaches, a method, comprising: perturbing an electric motor of a hybrid powerplant having the electric motor and a fuel powered engine; and measuring of the powerplant due to the perturbing of the electric motor to determine a health of the powerplant and/or one or more components thereof.  (See [0016], [0022], [0047],[0051], [0081], [0083], [0084], [0088], Figures 4-5 and 10).
Miller teaches, determining health estimate of the powerplant, especially prime movers and electrical machines, ([0003], [0010-0014]). “In some exemplary aspects, after determining the health estimate, the method further includes scheduling a maintenance operation for at least one of the prime mover and the electrical machine in response to the determined health estimate.[0010])”. “The gas turbine engine further includes a rotary component rotatable with at least one of a portion of the compressor section and a portion of the turbine section. The gas turbine engine additionally includes a static frame member. The gas turbine engine also includes an electric machine rotatable with the rotary component, the electric machine mounted to the static frame member or coupled to the rotary component, or both”, [0015]). There is torsional motion and torsional frequency generated during operation of the gas turbine. And frequency analysis is required for component breakage  determination for determination of health estimate.
 However, Miller does not teach,  performing any frequency  response analysis of component.  
In a related field of Art , Tsuruta  et a, (Tsuruta) teaches, motor controller and method for measuring characteristics, wherein, measuring a frequency response , ( See ABSTARCT, [0003-0011], [0024-0028]).
It would have been obvious to one of ordinary skill in the art, having the teachings of Miller and Tsuruta    before him before the effective filing date of the claimed invention  to modify the systems of Miller, to include the motor characteristics measurement  teachings ( systems, frequency  response measurement  section) 
of  Tsuruta and configure with the system of Miller in order  to measure frequency response of powerplant component to determine powerplant health.  Motivation to combine the two teachings is, to achieve frequency response of the components and to identify any problem with any component of the powerplant (i.e., an added safety feature to enhance safety of the powerplant).
As per Claim 2, Miller as modified by Tsuruta teaches the limitation of Claim 1. However, Miller in view of Tsuruta teaches, the method   further comprising comparing an expected frequency response to the measured frequency response to determine a health of the powerplant and/or the one or more components thereof.  (Miller : [0047]).
As per Claim 3, Miller as modified by Tsuruta teaches the limitation of Claim 1. However, Miller in view of Tsuruta teaches, perturbing the electric motor includes modifying a set input speed value with a varying value.   (See Miller :[0051], [0081], Tsuruta : [0006-0011]).
As per Claim 12, Miller as modified by Tsuruta teaches the limitation of Claim 1. However, Miller in view of Tsuruta teaches,, wherein the fuel powered engine is a gas turbine engine.  ( Miller : [0030], [0031], [0034]).
 
Claim 13 is being rejected using the same rationale as claim 1.

As per Claim 14, Miller as modified by Tsuruta teaches the limitation of Claim 13. However, Miller in view of Tsuruta teaches, wherein the health module is configured to compare an expected frequency response to the measured frequency response to determine a health of the powerplant and/or the one or more components thereof (Miller : [0047]).
As per Claim 15, Miller as modified by Tsuruta teaches the limitation of Claim 14. However, Miller in view of Tsuruta teaches, wherein perturbing the electric motor includes modifying a set input speed value with a varying value ( Miller : [0051], [0081],  Tsuruta: [0006-0011]).
Claim 17  is being rejected using the same rationale as claim 1.

As per Claim 18, Miller as modified by Tsuruta teaches the limitation of Claim 17. However, Miller in view of Tsuruta teaches, wherein the health module is configured to compare an expected frequency response to the measured frequency response to determine a health of the powerplant and/or the one or more components thereof. 
(Miller :  [0047] , Tsuruta: (Abstract, [0003-0011], [0024-0028])).
As per Claim 19, Miller as modified by Tsuruta teaches the limitation of Claim 18. However, Miller in view of Tsuruta teaches, wherein perturbing the electric motor includes modifying a set input speed value with a varying value (Miller  : [0051], [0081], Tsuruta: [0006-0011]).
As per Claim 20, Miller as modified by Tsuruta teaches the limitation of Claim 1. However, Miller in view of Tsuruta teaches, wherein the fuel powered engine is a gas turbine engine.( Miller  [0030], [0031], [0034]).

8.	 Claims 4-9 and 16 are  rejected under 35 U.S.C. 103 as being unpatentable over 
Miller et al. ( EP 3418504 A1) in view of Tsuruta et al. ( EP 1376287 A1) in view of Iijima  (USP 2018/0224830 A1) 
As per Claim 4, Miller as modified by Tsuruta teaches the limitation of Claim 1. However, Miller in view of Tsuruta does not explicitly teach, wherein the varying value is a sinusoidal sweep. 
In a related field of art, Iijima  teaches a servo controller, wherein the varying value is a sinusoidal sweep, (via servo controller 10 being equipped with  a sinusoidal disturbance input unit 15 and performing sinusoidal sweeping on the speed control loop 30 , (Fig.1, [0018], also see [0007], [0013]).
It would have been obvious to one of ordinary skill in the art, having the teachings of Miller and Tsuruta  and Iijima   before him before the effective filing date of the claimed invention  to modify the systems of Miller, to include the servo controller teachings of Iijima  and configure with the system of Miller in order  obtain servo controller calculating sinusoidal sweep. Motivation to combine the two teachings is, to achieve  quick observation of  a product's response in the frequency range of the operational environment  (i.e., an added safety feature to enhance safety of the powerplant).
As per Claim 5, Miller as modified by Tsuruta teaches the limitation of Claim 3. However, Miller in view of Tsuruta does not explicitly teach, wherein modifying the set input speed value includes summing the set input speed value with the varying value at a first summing block to output a modified input speed value. 
However, in a related field of Art, Iijima teaches,  a servo controller ,  wherein modifying the set input speed value includes summing the set input speed value with the varying value at a first summing block to output a modified input speed value. (via Adder 20, [0013-0014], [0018-0019, Fig.1).
It would have been obvious to one of ordinary skill in the art, having the teachings of Miller and Tsuruta  and Iijima   before him  before the effective filing date of the claimed invention to modify the systems of Miller, to include the servo controller teachings of Iijima and configure with the system of Miller in order  obtain servo controller manipulating speed control. Motivation to combine the two teachings is, to achieve  quick observation of  a product's response in the frequency range of the operational environment  (i.e., an added safety feature to enhance safety of the powerplant).
As per Claim 6, Miller as modified by Tsuruta and Iijima teaches the limitation of Claim 5. However, Miller in view of Tsuruta and Iijima teaches, wherein perturbing the electric motor includes inputting the modified input speed value into a second summing block to subtract a feedback speed to output an error input to a speed controller, (Iijima: via Adder 20, [0013-0025], Fig.1).
As per Claim 7, Miller as modified by Tsuruta and Iijima teaches the limitation of Claim 5. However, Miller in view of Tsuruta and Iijima teaches, wherein perturbing the electric motor includes using the speed controller to control a speed of the electric motor as a function of the error input, thereby varying speed of the electric motor as a function of the varying value.  (Iijima  : [0013-0025]).
As per Claim 8, Miller as modified by Tsuruta and Iijima teaches the limitation of Claim 7. However, Miller in view of Tsuruta and Iijima teaches , the method  further comprising filtering the feedback speed through one or more filter modules (Iijima : via  [0013-0025]). 
As per Claim 9, Miller as modified by Tsuruta teaches the limitation of Claim 7. However, Miller in view of Tsuruta teaches, wherein measuring the frequency response includes measuring an output of the vibrational output of the powerplant (Tsuruta :  [0003-0011], [0024-0028]).
 	As per Claim 16, Miller as modified by Tsuruta teaches the limitation of Claim 15. However, Miller in view of Tsuruta does not explicitly teach, wherein the varying value is a sinusoidal sweep.  
 In a related field of art, Iijima  teaches a servo controller, wherein the varying value is a sinusoidal sweep, (via servo controller 10 being equipped with  a sinusoidal disturbance input unit 15 and performing sinusoidal sweeping on the speed control loop 30 , (Fig.1, [0018], also see [0007], [0013]).
It would have been obvious to one of ordinary skill in the art, having the teachings of Miller and Tsuruta  and Iijima before him  before the effective filing date of the claimed invention to modify the systems of Miller, to include the servo controller teachings of Iijima  and configure with the system of Miller in order  obtain servo controller calculating sinusoidal sweep. Motivation to combine the two teachings is, to achieve  quick observation of  a product's response in the frequency range of the operational environment  (i.e., an added safety feature to enhance safety of the powerplant).

9.	Claims 10-11 are  rejected under 35 U.S.C. 103 as being unpatentable over 
Miller et al. ( EP 3418504 A1) in view of Tsuruta et al. ( EP 1376287 A1) in view of Bacic  et al. ( USP 9,506,401 B2).
As per Claim 10, Miller as modified by Tsuruta teaches the limitation of Claim 2. However, Miller in view of Tsuruta does not explicitly teach, wherein comparing includes comparing an expected magnitude of one or both of a resonant frequency or an anti-resonant frequency of the expected frequency response with a magnitude of one or both of a resonant frequency or an anti-resonant frequency of the measured frequency response to determine if there is a shaft stiffness change.
 In a related field of Art, Bacic et al. ( Bacic)  teaches, method of detecting shaft  break, wherein comparing includes comparing an expected magnitude of one or both of a resonant frequency or an anti-resonant frequency of the expected frequency response with a magnitude of one or both of a resonant frequency or an anti-resonant frequency of the measured frequency response to determine if there is a shaft stiffness change. (Col.1, line 1- Col.2, line 10,  col.5, lines 59- col.6, liens 35, Figs. 1-6, Ref. Claim 1) .
It would have been obvious to one of ordinary skill in the art, having the teachings of Miller and Tsuruta  and Bacic   before him before the effective filing date of the claimed invention  to modify the systems of Miller, to include the shaft breakage detection  teachings of Bacic and configure with the system of Miller in order  construct frequency response model of the shaft system and detect shaft breakage from torsional and notch frequency  to compare shaft stiffness change. Motivation to combine the two teachings is, to achieve  quick  shaft breakage detection  (i.e.,  early diagnosis of shaft failure and to prevent  failure of component, added safety).
As per Claim 11, Miller as modified by Tsuruta teaches the limitation of Claim 2. However, Miller in view of Tsuruta does not explicitly teach, wherein comparing includes comparing one or more of an expected resonant frequency, an expected anti-resonant frequency, or an expected phase plot of the expected frequency response with a respective measured resonant frequency, measured anti-Application No. 16/791,5134Docket No.: 1590052.167US1 resonant frequency, and/or a measured phase plot of the measured frequency response to determine if there is an inertial change in the powerplant.
In a related field of Art, Bacic et al. ( Bacic)  teaches, method of detecting shaft  break,  wherein comparing includes comparing one or more of an expected resonant frequency, an expected anti-resonant frequency, or an expected phase plot of the expected frequency response with a respective measured resonant frequency, measured anti-Application No. 16/791,5134Docket No.: 1590052.167US1 resonant frequency, and/or a measured phase plot of the measured frequency response to determine if there is an inertial change in the powerplant (Col.1, line 1- Col.2, line 10,  col.5, lines 59- col.6, liens 35, Figs. 1-6, Ref. Claim 1) .
It would have been obvious to one of ordinary skill in the art, having the teachings of Miller and Tsuruta  and Bacic   before him before the effective filing date of the claimed invention  to modify the systems of Miller, to include the shaft breakage detection  teachings of Bacic and configure with the system of Miller in order  construct frequency response model of the shaft system and detect shaft breakage from torsional and notch frequency  to compare shaft stiffness change. Motivation to combine the two teachings is, to achieve  quick  shaft breakage detection  (i.e.,  early diagnosis of shaft failure and to prevent  failure of component, added safety).
  
Conclusion 
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
                                                                                                                                                                                                  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD SHAFI whose telephone number is (571)270-5741. The examiner can normally be reached M-F 8:30 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUHAMMAD SHAFI/Primary Examiner, Art Unit 3663